Case 19-70859-JHH13   Doc 48    Filed 09/16/19 Entered 09/16/19 10:03:03   Desc Main
                               Document     Page 1 of 5
Case 19-70859-JHH13   Doc 48    Filed 09/16/19 Entered 09/16/19 10:03:03   Desc Main
                               Document     Page 2 of 5
Case 19-70859-JHH13   Doc 48    Filed 09/16/19 Entered 09/16/19 10:03:03   Desc Main
                               Document     Page 3 of 5
Case 19-70859-JHH13   Doc 48    Filed 09/16/19 Entered 09/16/19 10:03:03   Desc Main
                               Document     Page 4 of 5
Case 19-70859-JHH13   Doc 48    Filed 09/16/19 Entered 09/16/19 10:03:03   Desc Main
                               Document     Page 5 of 5
